DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 11 – 22 are pending.  Claims 1 – 10 and 23 – 26 are withdrawn from consideration.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 – 13, 16 – 17 and 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Erlich (U.S. Patent Publication No. 2013/0146106 A1). 
Regarding Independent Claim 11, Erlich teaches a pool cleaner (pool or tank cleaner, 10; Fig. 1) comprising: a housing (housing, 12); a debris container (filters, 88) positioned within the housing (12; Fig. 2); and a hydraulic system (Paragraphs [0004] and [0052]) configured to pull water and debris into the housing (12) and push filtered water out of the housing (12) after the debris is collected in the debris container (88); the filtered water exiting the housing through a side wall (14; Fig. 1) of the housing (12).
Although Erlich teaches the filtered water exiting the housing at a level of the top wall, the reference fails to explicitly teach the filtered water exiting through a top wall, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pool cleaner of Erlich to include the filtered water exiting through a top wall since it has been held that rearranging parts of an invention involves only routine skill in the art.
Regarding Claim 12, Erlich teaches the pool cleaner (pool or tank cleaner, 10; Fig. 1) wherein the filtered water exits an outlet system (outlets, 43; Fig. 4) that splits into two outlet ducts that exit first and second opposing sides of the housing (12; Fig. 4).
Although Erlich teaches first and second opposing sides of the housing, the reference fails to explicitly teach first and second opposing sides of the top wall of the housing, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pool cleaner of Erlich to include the filtered water exiting through a top wall since it has been held that rearranging parts of an invention involves only routine skill in the art.
Regarding Claim 13, Erlich teaches the pool cleaner (pool or tank cleaner, 10; Fig. 1) wherein a flow of water out each of the two outlet ducts (72) has a vertical component (Annotated Fig. 4) and a horizontal component (Annotated Fig. 4), the vertical component (Annotated Fig. 4) being greater than the horizontal component (Annotated Fig. 4; the two vertical components are greater than the horizontal component).  

    PNG
    media_image1.png
    573
    660
    media_image1.png
    Greyscale

Regarding Claim 16, Erlich teaches the pool cleaner (pool or tank cleaner, 10; Fig. 1)  further comprising: a drive system (Paragraph [0003]); and a collector system (Paragraph [0055]), the drive system including a plurality of drive components (wheels, 30 with motor as described in Paragraph [0003]) collectively operable to move the housing (12) along a surface to be cleaned (pool bottom), at least one of the drive components being removable without disturbing the hydraulic system and the collector system (wheels, 32 can be removed without any affect to collector or hydraulic system), the hydraulic system including a plurality of hydraulic components collectively operable to move fluid through the housing (Paragraphs [0004] and [0052]; via water pump motor), at least one of the hydraulic components (conduits, 70) being removable without disturbing the drive system and the collector system (conduits, 70 can be removed without any affect to collector or drive system), and the collector system including a plurality of collector components ( Fig. 2) collectively operable to collect debris from the surface to be cleaned (Paragraph [0055]), at least one of the collector components (end caps, 80) being removable without disturbing the hydraulic system and the drive system (end caps, 80 can be removed without any affect to hydraulic or drive system).  
Regarding Claim 17, Erlich teaches the pool cleaner (pool or tank cleaner, 10; Fig. 1) wherein at least one of the drive components, the hydraulic components, or the collector components is retained by a quick disconnect feature (end caps, 80; Fig. 6).  
Regarding Claim 19, Erlich teaches the pool cleaner (pool or tank cleaner, 10; Fig. 1), and further comprising a one-way valve (90) formed in a side wall of the housing (12), the one-way valve including a vertically-oriented outlet and a vertically-oriented one-way valve flap (96) covering the vertically-oriented outlet in a closed condition (Paragraph [0068]).  
Regarding Claim 20, Erlich teaches the pool cleaner (pool or tank cleaner, 10; Fig. 1) wherein the housing (12) includes first and second opposing side walls (14), opposing front and rear walls (opposite from side walls, 14), a top wall (12a), and a bottom wall (base plate, 16); and further comprising: a first wheel and a second wheel  (30; Fig. 2) coupled to each of the first and second side opposing walls (Fig. 2), respectively, for moving the pool cleaner along a surface; and a drive system including a motor configured to drive at least one of the first or second wheels (Paragraph [0003]), the motor being modularly retained within the housing (12) so that the motor is individually accessible (Fig. 2).  

Claims 14 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Erlich (U.S. Patent Publication No. 2013/0146106 A1) in view of Smith (EP 0199478 A1). 
Regarding Claim 14, Erlich teaches the pool cleaner as discussed in claim 11 above.
Erlich does not explicitly teach the pool cleaner further comprising: a plurality of compartments formed within the housing, including a first compartment housing hydraulic components, a second compartment housing electrical components, and a third compartment housing drive system components, each one of the compartments being sealed from the other compartments so that components within each of the compartments are individually accessible.  
Smith, however, teaches the pool cleaner further comprising: a plurality of compartments formed within the housing (10), including a first compartment housing hydraulic components (pump housing, 13), a second compartment housing electrical components (housing for electrical components, 11), and a third compartment housing drive system components (Annotated Fig. 2), each one of the compartments being sealed from the other compartments so that components within each of the compartments are individually accessible (Figs. 1 and 2).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pool cleaner of Erlich to further include a plurality of compartments formed within the housing, including a first compartment housing hydraulic components, a second compartment housing electrical components, and a third compartment housing drive system components, each one of the compartments being sealed from the other compartments so that components within each of the compartments are individually accessible, as taught by Smith, since it has been held that
omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  
Regarding Claim 15, Erlich, as modified, teaches the pool cleaner as discussed in claim 14 above.
Erlich does not explicitly teach the pool cleaner wherein at least the second compartment is a waterproof enclosure.  
Smith, however, teaches a second compartment having an enclosure but does not explicitly teach the second compartment is a waterproof, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to explicitly teach a waterproof enclosure, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  Further, providing a waterproof enclosure for the electrical components would prevent for short circuiting the cleaner, thus avoiding damage to the cleaner.  
  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Erlich (U.S. Patent Publication No. 2013/0146106 A1) in view of Gopalan et al.  U.S. Patent Publication No. 2013/0081216 A1). 
Regarding Claim 18, Erlich teaches the pool cleaner as discussed in claim 16 above.
Erlich further teaches wherein the drive components include one or more motors (Paragraph [0003]); the hydraulic components include a pump motor (60), a shaft (drive shaft, 62), and a pump impeller (opposing impellers, 64; Fig. 4), and the collector components include a skirt (Annotated Fig. 1).


    PNG
    media_image2.png
    511
    671
    media_image2.png
    Greyscale

Erlich does not explicitly teach the pool cleaner wherein the drive components include a plurality of gears; and the collector components include a scrubber and a skirt.
Gopalan, however, teaches the pool cleaner (10; Fig. 1) wherein the drive components include a plurality of gears (Paragraph [0041]); and the collector components include a scrubber (scrubber assembly, 66; Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaner of Erlich to further include the pool cleaner wherein the drive components include a plurality of gears; and the collector components include a scrubber and a skirt, as taught by, Gopalan, to provide additional floor sweeping during forward and/or reverse motion of the pool cleaner without damaging the pool surface.

Claims 21 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Erlich (U.S. Patent Publication No. 2013/0146106 A1) in view of Wennerstrom (U. S. Patent Publication No. 2016/0302637 A1). 
Regarding Claim 21, Erlich, as modified, teaches the pool cleaner as discussed in claim 20 above.
Erlich does not explicitly teach the pool cleaner wherein the motor includes a first motor and a second motor configured to drive the first wheel and the second wheel, respectively, wherein each one of the first and second motors is housed in a separate motor enclosure.  
Wennerstrom, however, teaches an analogous cleaner wherein the motor includes a first motor (drive unit, 85 Right; Fig. 4) and a second motor (drive unit, 85 Left; Fig. 4; Paragraph [0035]) configured to drive the first wheel (86 Right) and the second wheel (86 Left), respectively, wherein each one of the first (85) and second (85) motors is housed in a separate motor enclosure (Fig. 4).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention t modify the cleaner of Erlich to further include the motor includes a first motor and a second motor configured to drive the first wheel and the second wheel, respectively, wherein each one of the first and second motors is housed in a separate motor enclosure, as taught by, Wennerstrom, to provide a reliable and efficient cleaner individually for a period of time.
Regarding Claim 22, Erlich, as modified, teaches the pool cleaner as discussed in claim 21 above.
Erlich does not teach the pool cleaner wherein the drive system further comprises at least one first gear configured to link the first wheel to the first motor and at least one second gear to link the second wheel to the second motor.
Wennerstrom, however, teaches the cleaner wherein each of the drive units comprise a wheel suspension but does not explicitly teach the suspension comprises at least one first gear configured to link the first wheel to the first motor and at least one second gear to link the second wheel to the second motor, however, it is known in the art to provide a suspension assembly that includes gears, therefore,  it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to explicitly teach a waterproof enclosure, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.
Conclusion
Art made of record, however, not relied upon for the current rejection is as follows:  U.S. Patent Publication No. 2007/0094817 A1 to Stoltz et al. teaches a hydraulic pool cleaner for random travel over submerged floor and side wall surfaces of a swimming pool to dislodge and collect debris. The pool cleaner includes an electric-powered traction drive system for rotatably driving cleaner wheels, and an electric-powered water management system including a water supply pump and collection of settled debris within a porous filter bag. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723